Title: William Bingham to the American Commissioners, 19 May 1777
From: Bingham, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
St. Pierre Martinique May 19th 1777
Above is Copy of my last Respects, since which have received none of your esteemed favors.

The Subject which I alluded to in my last, is in regard to the Sale of our Produce, which the French Merchants at present absolutely refuse to purchase for the European Market; as many of their Vessels have been already visited, and American Produce which has been found therein, taken out and confiscated. This is a Matter of a very alarming Nature, strikes deep at the Root of our Commerce with the West Indies, and indeed will effectually put a Stop to it. I am considerably in Debt here on Account of the Congress, and have no other method of paying, but by the Sale of Produce which is remitted me. If this should fail, I shall find myself in a critical Situation.
Surely, the French Nation will not put up with Such a wanton Exertion of Authority which the English assume to themselves; Surely, they will not permit so gross an Insult to be offered to their Flag, without resenting it. Besides, it is as unjust, as arrogant, to confiscate the Goods belonging to the French Merchants, because they are the Produce of America, and purchased of those whom they call Rebels; for having once paid a valuable Consideration for them, they effectually become the Property of the Possessor; However as these Matters are adjusted rather by the Law of Force, than of Reason, I cannot but think that the Complaints of the French Merchants, who exclaim loudly against these Proceedings, will be duly attended to by Government; especially, in the present Situation of Affairs.
Mr. Davis has lately escaped from Dominica in the Habit of a Sailor, and has taken his Passage for America. I have procured a Copy of his Declaration from Dominica which I have duly forwarded to Congress. I imagine it will prevent his meeting with an agreeable Reception.

There have been no late Arrivals from America. The inclosed Papers will inform you of the latest News received from thence. I have the honor to be with unfeigned Regard &ca.

CopyMessrs Franklin Dean & Lee

